Citation Nr: 1301837	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  06-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date, earlier than November 1, 2004, for entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In November 2010, the Board issued a decision denying an effective date earlier than November 1, 2004, for entitlement to a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in March 2012, based upon a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the matter back to the Board for further action.

In June 2012, the Veteran revoked the power of attorney of record in favor of a private attorney.  

Correspondence received from the Veteran's attorney in December 2012 raises the issue of entitlement to an increased rating for a service-connected bilateral knee disability, to include on an extraschedular basis.  The issue of entitlement to an increased rating for the service-connected bilateral knee disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  As such, it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In a July 2003 rating decision, the RO denied a TDIU.  In a February 2006 rating decision, the RO granted a TDIU, from November 1, 2004, the date upon which the Veteran met the schedular requirements for a TDIU.  

In May 2012, the Board denied an effective date, prior to November 1, 2004, for the assignment of a TDIU.  Pursuant to a JMR, the Court, in May 2012, vacated the Board's decision, citing inadequate reasons and bases with respect to 38 C.F.R. § 3.156 (a)(b) pertaining to the submission of new and material evidence.  More specifically, the JMR notes that VA records dated within one year of the July 2003 rating decision reflect that the Veteran was retired due to service-connected arthritis of the knees, implicating 38 C.F.R. § 4.16(b) pertaining to the inability to maintain gainful employment due to service-connected disability on an extraschedular basis.  

New and material evidence physically or constructively of record within one year of a rating decision precludes the rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In addition, under 38 C.F.R. § 4.16(b), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  If the veteran is unemployable due to service-connected disability, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met, the case should be submitted to the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. 38 C .F.R. §§ 3.321(b), 4.16(b) (2012).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In light of the above and the JMR, the case must be remanded to the RO for referral of the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1) (2012); VAOPGCPREC 6- 96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the claimant's disability picture warrants the assignment of a TDIU on an extraschedular basis, prior to November 1, 2004.  

2.  Thereafter, adjudicate the issue of entitlement to a TDIU on an extraschedular basis, prior to November 1, 2004.  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

